Citation Nr: 1548300	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  08-23 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for lumbosacral strain.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service from November 1967 to November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO continued a noncompensable disability rating assigned to the service-connected lumbosacral strain.  The Veteran appealed this determination to the Board. 

The issue of entitlement to TDIU has also been raised as part and parcel of the Veteran's appeal of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Specifically, and as noted by the Board in its February 2011 remand, the evidence of record, namely April and July 2009 VA treatment and examination reports, reflect that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) for medical reasons and that he had retired from employment due to his back disorder, respectively.  The Board has appellate jurisdiction of this issue by virtue of the Veteran's appeal of the increased evaluation of his service-connected lumbosacral strain.  Id. 

As noted in the preceding paragraph, the Board remanded the matters on appeal to the RO for additional development in February 2011.  The requested development has been completed and the matters have returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  For the appeal period, the Veteran's service-connected lumbar strain has been manifested by forward flexion to 75 and 70 degrees at VA examinations in December 2006 and May 2012, respectively.  Combined range of thoracolumbar motion was 145 and 205 degrees, respectively.  There was no evidence of an abnormal gait or spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's intervertebral disc syndrome (IVDS) and radiculopathy of the lower extremities is related to the Veteran's non-service-connected degenerative disc disease.  

2.  The Veteran's service-connected lumbar strain (10 percent disabling) and anxiety disorder (30 percent disabling) do not meet the minimum standard for consideration for entitlement to TDIU despite the award of 10 percent rating to the lumbar strain herein, and do not render him unable to maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an increased rating of 10 percent, but no higher, for the service-connected lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2015).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.

Concerning the Veteran's claims for service connection for an increased rating for lumbar strain and entitlement to TDIU, the Veteran was notified via pre and post-adjudication letters, dated in October 2006 and February 2011, of the criteria for establishing an increased rating and TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, respectively.  (See October 2006 and February 2011 letters from the RO to the Veteran).  He also was notified of how VA determines disability ratings and effective dates if a higher rating is awarded in the October 2006 letter.  Although the Veteran was not provided notice of the elements to establish a TDIU claim until after adjudication of the increased rating claim in February 2007, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  The Board notes that following the provision of the required notice, the RO adjudicated the increased rating and TDIU claims in a September 2013 supplemental statement of the case (SSOC) based upon all evidence of record before the case was returned to the Board.  (See September 2013 SSOC).  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  The record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the Veteran's claims files include the Veteran's STRs; VA and private treatment records; VA examination reports; Social Security Administration (SSA) records; and, the Veteran's lay statements.

Additionally, pursuant to the Board's February 2011 remand directives, in February 2011 and July 2013 letters, the RO requested that the Veteran provide more information regarding the "Tallahassee family doctor" who had treated him for his back following service discharge and to submit completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and VA Form 21-4142, Authorization and Consent to Release Information to VA for a Dr. W.  (See February 2011 and July 2013 letters from the RO to the Veteran).  The Veteran did not provide VA with the requested information on his Tallahassee physician, nor did he submit completed VA Forms 21-8940 or 21-4142.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In addition, in a May 2013 Formal Finding of Unavailability for treatment records, the Lake City VA Medical Center (VAMC) indicated that it did not have any treatment records of the Veteran, dated from January 2007 to the present.  (See May 2013 VA Formal Finding of Unavailability to the File).  

Also, pursuant to the Board's February 2011 remand directives, VA reexamined the Veteran to evaluate the current (then) severity his lumbar strain in May 2012.  (See May 2012 VA spine examination report).  The Board finds the May 2012 VA examination to have been adequate in evaluating the Veteran's lumbar strain as it included an interview with him, a review of the record, full examination of the lumbar spine, and the examiner addressed the relevant rating criteria for the thoracolumbar spine.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Board notes that VA has not examined the Veteran to determine the nature and severity of his lumbar strain since May 2012.  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  In this case, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar strain since VA last examined this disability in May 2012.  As a result, although the Board notes the passage of time since the Veteran's last VA spine examination, the Board finds that additional development by way of another examination would be redundant and unnecessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). 

Accordingly, in view of the foregoing, the Board finds that there has been substantial compliance with its February 2011 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that the duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach accurate determinations has been obtained.

II. Legal Analysis

a.) Increased Rating Claim-Lumbar Strain

The Veteran seeks an increased (compensable) disability rating/for his service-connected lumbar strain.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in September 2006.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in September 2006).  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505. 

In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The Veteran seeks an increased (compensable) disability rating for his service-connected low back strain.  After a brief discussion of the laws and regulations pertaining to spine disabilities, the Board will analyze the claim.  The Veteran's service-connected lumbar strain is rated as noncompensably disabling pursuant to Diagnostic Codes 5295-5237, lumbosacral strain.  38 C.F.R. § 4.71, Diagnostic Codes Diagnostic Codes 5235-5243.  

Under the General Rating Formula for Diseases and Injuries of the Spine, as it pertains to the thoracolumbar spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 10 percent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. 

A 20 percent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine.  Id.
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (2).

Under Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As will be explained below, the May 2012 VA examiner specifically concluded that the Veteran's IVDS and/or radiculopathy with complaints of severe back pain with tingling into the thighs is related to a diagnosis of degenerative disc disease (DDD), which is not related to service but to a post-service fall and motor vehicle accidents, as well as aging and occupational and daily stresses.  (See May 2012 VA examination report).  However, because the May 2012 VA examiner did not attribute the clinical findings of the loss range of motion in the thoracolumbar spine to the non-service-connected DDD, the Board will attribute these symptoms to the service-connected lumbar strain in the analysis below. 

The Board finds that the evidence of record supports an increased 10 percent disability rating for the service-connected lumbar strain for the entire appeal period under the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  As noted above, a 10 percent rating under the General Rating Formula requires, in part, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  Here, when evaluated by VA in December 2006 and May 2012, the Veteran demonstrated forward flexion to 75 and 70 degrees, respectively.  These clinical findings warrant a 10 percent rating under the General Rating Formula.  As neither VA examiner attributed the Veteran's loss of forward flexion of the thoracolumbar spine to the non-service-connected DDD, the Board will attribute these symptoms to the service-connected lumbar strain.  Thus, the Board finds that in light of the clinical findings of loss of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees (i.e., 75 and 70 degrees) during the above-cited VA examinations, an increased 10 percent disability rating is warranted for the service-connected lumbar strain for the entire appeal period.  

In addition, the Board finds that an increased disability rating in excess of 20 percent for the service-connected low back disability is not warranted under the General Rating Formula.  As noted above, to warrant a 20 percent rating under the General Rating Formula, there must be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.  During the December 2006 and May 2012 VA examinations, the Veteran demonstrated forward flexion of the thoracolumbar spine to 75 and 70 degrees, respectively.  Combined thoracolumbar motions at these examinations was to 145 and 205 degrees.  (See December 2006 and May 2012 VA examination reports).  In addition, the VA examiner specifically noted that there was no evidence of any ankylosis of the thoraolumbar spine.  (See December 2006 at pages (pgs.), 4-5) and May 2012 VA examination at page (pg. 6)).  Thus, the assignment of a higher 20 percent rating is not warranted for the service-connected lumbar strain at any time under the General Rating Formula during the appeal period.

Finally, because the May 2012 VA examiner specifically attributed the Veteran's IVDS/ radiculopathy (i.e., complaints of severe back pain with tingling in the thighs) to a non-service-connected diagnosis of DDD, the Board will not attribute these findings to the service-connected lumbar strain.  Thus, a higher 20 percent rating is not warranted based on Incapacitating Episodes nor is there evidence of any neurological abnormalities such as to warrant a separate rating pertinent to neurological disorders during the appeal period.  

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca in evaluating the Veteran's claim for the appeal period.  Once again, the May 2012 VA examiner attributed the Veteran's complaints of severe low back pain and tingling into the thighs to his non-service-connected DDD, not his service-connected lumbar strain.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased, 20 percent or higher, evaluation for the service-connected low back strain during the appeal period.  DeLuca, supra.

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. The Court specifically discounted the notion that the highest disability ratings are warranted under Diagnostic Codes 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  Despite low back pain, the Veteran demonstrated 75 degrees of forward flexion of the thoracolumbar spine at the December 2006 VA spine examination.  Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the above evidence does not support an increased 20 percent or higher evaluation for the service-connected low back disability during the appeal period. 

Hart considerations

Aside from the 10 percent assigned to the service-connected lumbar strain for the entire appeal period herein, the Board has considered staged ratings, under Hart supra, but concludes that they are not warranted. 

Extraschedular Consideration

The Veteran's lumbar strain has not been shown to be exceptional or unusual as to warrant the assignment of any higher rating on an extra-scheduler basis.  See 38 C.F.R. § 3.321 (2015).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Board finds that the schedular criteria are adequate to rate the service-connected lumbar strain.  The rating schedule contemplates the described symptomatology of limited spine motion.  Therefore, the Board finds that the Veteran's symptoms are adequately described in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).

Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disabilities at issue.  The symptoms of the Veteran's service-connected lumbar strain are adequately compensated in the 10 percent disability rating assigned for the loss of forward flexion of the lumbar spine under the General Rating Formula during the appeal period.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the evidence also does not indicate that the low back strain has resulted in marked interference with employment above and beyond that considered by the assigned disability rating or that there have been frequent periods of hospitalization.  Rather, the May 2012 VA examiner opined that the Veteran's lumbar strain would not preclude sedentary or light duty gainful employment, as evidenced by the fact that the Veteran had retained post-service employment in construction work and as a professional bus driver for 30 years until he was involved in post-service accidents (fall and motor vehicle accident).  (See May 2012 VA General Medical examination report).  There is also no indication of frequent hospitalization for the service-connected lumbar strain. 

In addition, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability and symptomatology. Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For the reasons discussed above, referral for consideration of an extra-schedular rating is not warranted.

b) TDIU Claim 

As noted in the Introduction, the Board determined that the issue of entitlement to TDIU had been raised as part and parcel of the increased rating claim decided  herein.  Rice, supra.  Specifically, and as noted by the Board in its February 2011 remand, the evidence of record, namely April and July 2009 VA treatment and examination reports, reflect that the Veteran was in receipt of disability benefits from the SSA for medical reasons and that he had retired from employment due to his back disorder since September 2007, respectively.  

A disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

Total disability is considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to Director, Compensation Service, for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2015).

The Board has awarded a 10 percent disability rating to the Veteran's lumbar strain in the analysis above.  He has also been awarded service connection for an anxiety disorder and a 30 percent rating has been assigned.  Thus, in view of the Board's award of an increased 10 percent rating to the service-connected lumbar strain herein, his combined schedular rating is 40 percent.  See 38 C.F.R. § 4.25 (2015).  Therefore, the schedular percentage criteria for TDIU have not been met.  38 C.F.R. § 4.16(a).  

While the Veteran fails to meet the applicable percentage standards, the Board has nevertheless considered whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and whether referral for a TDIU is warranted on an extraschedular basis.  The Board finds that the preponderance of the evidence of record is against a finding that the Veteran is unable to secure or follow a substantially gainful occupational as a result of his service-connected disabilities.  The exact question as to the effect that the Veteran's service-connected lumbar strain and anxiety disorder had on his ability to obtain a substantially gainful occupation was slated to a VA examiner in May 2012.  

As reported in the increased rating analysis above, a May 2012 VA examiner opined, after a review of the Veteran's record, to include his employment history and physical evaluation of the lumbar spine, that his service-connected lumbar strain would not preclude sedentary or light duty gainful employment.  The May 2012 VA examiner supported his conclusion by noting that the Veteran had retained post-service employment in construction work and as a professional bus driver for 30 years until he was involved in post-service accidents (fall and motor vehicle accident).  (See May 2012 VA General Medical examination report).  The May 2012 VA examiner's conclusion is buttressed by other evidence of record, namely SSA records.  These records disclose that the Veteran was noted to have functioned better in sedentary-type vocations or ones that involved light duty, such as word processing and data entry.  A final SSA disability determination is not of record.  (See SSA records).  In addition, in May 2012 a VA psychiatrist concluded, after a review of the record and mental status evaluation of the Veteran, that there was no evidence that his service-connected anxiety disorder would preclude him from obtaining and maintaining gainful employment.  The VA psychiatrist reasoned that he was able to keep a job for over 37 years until he opted for retirement in September 2007.  (See May 2012 VA mental disorders examination reports).  The VA examiners' opinions are against the claim of entitlement to TDIU and are uncontroverted.  

Aside from his statements that he is unemployable due to his service-connected lumbar strain and anxiety disorder, the Veteran has not submitted any other evidence in support of his claim.  VA provided him with the necessary form to provide vital evidence to his TDIU claim, and notified him of the need to fill out this form in a February 2011 letter.  The duty to assist is not a one-way street. Wood, supra.  VA has made an adequate effort to obtain this information from the Veteran, but he has not complied.

In considering whether TDIU is warranted, the Board has also considered the Veteran's statements that his service-connected lumbar strain renders him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations.

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service-connected disabilities, his claim of entitlement to TDIU is denied.


ORDER

An increased rating of 10 percent, but no higher, for lumbar strain is granted during the entire appeal period, subject to the provisions governing the award of monetary benefits.

Entitlement to a TDIU, to include on an extraschedular basis, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


